UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to Commission File Number:0-53789 NEWENERGY ENTERPRISE MANAGEMENT, INC. (Name of Registrant as specified in its charter) Delaware 68-0678303 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) Room 901, 3 Unit, Building No.4, District No. 1 of Caihongcheng 66 Guangcai Road, Fengtai District Beijing, China (Address of principal executive office) (86) 10 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.3,050,000 shares of common stock are issued and outstanding as of January 29, 2009. NEWENERGY ENTERPRISE MANAGEMENT, INC. FORM 10-Q December 31, 2009 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements: Balance sheets as of December 31, 2009 (unaudited) and June 30, 2009 1 Statements of operations for the three and six months ended December 31, 2009 and the period from April 28, 2009 (inception) to December 31, 2009 (unaudited) 2 Statements of cash flows for the six months ended December 31, 2009 and the period from April 28, 2009 (inception) to December 31, 2009 (unaudited) 3 Notes to Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4 Controls and Procedures. 8 PART II - OTHER INFORMATION Item 6. Exhibits. 9 FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our registration statement on Form 10, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and in other reports that we file with the SEC.You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Balance Sheets December 31, June 30, 2009 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ 30,663 $ - Total current assets 30,663 - Total assets $ 30,663 $ - Liabilities and stockholders’ equity (deficit) Current liabilities: Accounts payable and accrued expenses $ 34,862 $ 2,600 Due to shareholder 50,000 - Total current liabilities 84,862 2,600 Total liabilities 84,862 2,600 Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 1,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value, 10,000,000 shares authorized; 3,050,000 shares issued and outstanding at December 31, 2009 3,050 - Additional paid in capital 531 - Deficit accumulated during development stage (57,780 ) (2,600 ) Total stockholders’ equity (deficit) (54,199 ) (2,600 ) Total liabilities and stockholders’ equity (deficit) $ 30,663 $ - The accompanying notes are an integral part of these financial statements. 1 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months For the Six Months Cumulative Since Ended Ended Inception at December 31, 2009 December 31, 2009 April 28, 2009 Revenue $ - $ - $ - Operating expenses General and administrative expenses 11,134 55,180 57,780 Total operating expenses 11,134 55,180 57,780 Loss from operations (11,134 ) (55,180 ) (57,780 ) Net loss $ (11,134 ) $ (55,180 ) $ (57,780 ) Earnings (loss) per share Basic and diluted $ (0.00 ) $ (0.03 ) Weighted average number of common shares outstanding Basic and diluted 3,050,000 2,000,272 The accompanying notes are an integral part of these financial statements. 2 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Statements of Cash Flows (Unaudited) For The Six Months Cumulative Since Ended Inception at December 31, 2009 April 28, 2009 Cash flows from operating activities: Net loss $ (55,180 ) $ (57,780 ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based payments 2,776 2,776 Changes in current assets and current liabilities: Accounts payable and accrued expenses 32,262 34,862 Total adjustments 35,038 37,638 Net cash used in operating activities (20,142 ) (20,142 ) Cash flows from financing activities: Proceeds from shareholder loan 50,000 50,000 Proceeds from stock issuance 805 805 Net cash provided by financing activities 50,805 50,805 Net increase in cash and cash equivalents 30,663 30,663 Cash and cash equivalents – beginning - - Cash and cash equivalents – ending $ 30,663 $ 30,663 The accompanying notes are an integral part of these financial statements. 3 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Notes to Financial Statements December 31, 2009 (Unaudited) Note 1 – Organization and nature of Business NewEnergy Enterprise Management, Inc. (the “Company”) was incorporated in the state of Delaware on April 28, 2009, with an authorized capital of 10,000,000 shares of common stock, par value of $0.001 per share, and 1,000,000 preferred stock, par value of $0.001, for the purpose of seeking investment opportunities in the People’s Republic of China (‘PRC”). The Company has selected June 30 as its fiscal year end. Note 2 - Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) applicable to interim financial information and the requirements of Form 10-Q and Rule 8-03 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. Interim Financial Statements These interim financial statements should be read in conjunction with the audited financial statements for the period from April 28, 2009 (inception) through June 30, 2009, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the period from April 28, 2009 (inception) through June 30, 2009. Recent Accounting Pronouncements In May 2009, the FASB issued SFAS No. 165, “Subsequent Events” (ASC Topic 855). This guidance is intended to establish general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or available to be issued. It is effective for interim and annual reporting periods ending after June 15, 2009. The adoption of this guidance did not have a material impact on our financial statements. The Company evaluated all events and transactions that occurred after December 31, 2009 up through January 28, 2010.During this period no material subsequent events came to our attention. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (ASC Topic 810-10). This updated guidance requires a qualitative approach to identifying a controlling financial interest in a variable interest entity (VIE), and requires ongoing assessment of whether an entity is a VIE and whether an interest in a VIE makes the holder the primary beneficiary of the VIE. It is effective for annual reporting periods beginning after November 15, 2009. We are currently evaluating the impact of the pending adoption of SFAS No. 167 (ASC Topic 810-10) on our financial statements. 4 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Notes to Financial Statements December 31, 2009 (Unaudited) Note 2 – Summary of Significant Accounting Policies (continued) Recent Accounting Pronouncements In
